Citation Nr: 9920761	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-10 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an assignment of a higher disability 
evaluation for post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1987 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By rating decision in July 1997, the RO, in 
part, denied service connection for hearing loss, tinnitus, 
and PTSD.  A notice of disagreement was received in June 
1998, and a statement of the case was issued that same month.  
The appeal was completed with a substantive appeal filed in 
July 1998.  By a rating decision in August 1998, the RO 
granted service connection for PTSD and assigned a 50 percent 
evaluation.  A notice of disagreement was received in 
September 1998, a statement of the case was issued in 
November 1998, and a substantive appeal was received in 
December 1998. 


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's current hearing loss and his period of active duty 
service.

2.  There is no medical evidence of a nexus between the 
veteran's tinnitus and his period of active duty service.

3.  Symptomatology attributable to the veteran's PTSD renders 
the veteran demonstrably unable to obtain or retain 
employment. 



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).

3.  The schedular criteria for a rating of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.1-4.14, 4.125-4.132 and Part 4, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110, (West 
1991); 38 C.F.R. § 3.303 (1998).  The preliminary question 
before the Board is whether the veteran has presented well 
grounded claims for service connection.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
See 38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  In a case in which a 
veteran served for 90 days or more during a period of war or 
after January 1, 1947, service connection may be presumed for 
certain diseases, such as organic disease of the nervous 
system, which manifest to a compensable degree within one 
year of service.  38 C.F.R. §§ 3.307, 3.309.

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

a.  Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.

The veteran contends that he suffers from hearing loss which 
manifested in service while serving in Desert Storm.  His 
service medical records show audiological testing performed 
upon separation in May 1991 which revealed that pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
20
LEFT
5
0
10
0
-5

A VA audiological examination in August 1996 diagnosed 
hearing thresholds to be within normal limits bilaterally and 
word recognition scores were obtained at normal 
conversational levels of presentation and were also 
considered to slightly reduced.  Immittance measurements 
revealed normal middle ear pressure and tympanic compliance.  
Stapedial reflexes were present indicative of normal middle 
ear function.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
20
LEFT
5
5
10
10
10

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

The above findings disclose that the veteran meets the 
regulatory standard for establishing a current hearing 
disability as defined in 38 C.F.R. § 3.385.  The Board 
accepts the veteran's assertions that he was exposed to noise 
while in service; however, there is no medical evidence 
linking the veteran's bilateral hearing loss to his period of 
active duty service.  Further, there is no medical evidence 
of hearing loss acuity during service and no medical evidence 
of any hearing loss until 1996, approximately 5 years after 
discharge.  Therefore, since there is no medical evidence of 
a continuity of symptoms to link the current hearing loss to 
service and no medical opinion of a nexus to service the 
veteran has failed to meet his burden of submitting evidence 
of a well-grounded claim.

The Board cannot rely solely on the statements of the veteran 
because evidence of a medical nexus cannot be established by 
lay testimony.  Brewer v. West, 11 Vet. App. 228 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That nothwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.

b.  Tinnitus

In the present case, service medical records are silent for 
any complaints or treatment for tinnitus.  The VA examination 
dated August 1996 shows the veteran reporting the onset of 
periodic, bilateral tinnitus "3 or 4 years ago".  

There is no medical evidence of tinnitus during service or 
within one year of discharge from service.  In fact, there is 
no medical evidence of any tinnitus until 1996, approximately 
5 years after discharge.  Although the veteran has complaints 
of tinnitus, the record does not include any medical evidence 
illustrating a nexus between the veteran's tinnitus and his 
active duty service.  In addition, there is no medical 
evidence of a continuity of symptoms to link the veteran's 
current tinnitus to service.  As previously discussed, the 
Board cannot rely solely on the veteran's own testimony 
because evidence of a medical nexus cannot be established by 
lay testimony.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu, 2 Vet. App. at 294-95 (1991).  In the 
absence of competent medical evidence to support the claim of 
entitlement to service connection for tinnitus, the Board 
finds that the veteran has not presented evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.

II.  Assignment of a higher evaluation for PTSD

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD, and, as such, his claim for assignment 
of a higher evaluation is well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  No additional 
action is necessary to meet the duty to assist the veteran.  
38 U.S.C.A. § 5107(a).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119, 127 (U.S. Vet. App. Jan. 20, 
1999).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's claim for PTSD was received in April 1996.  By 
a rating decision dated July 1997 the veteran's claim for 
service connection for PTSD was denied.  Service connection 
for PTSD was established by rating decision dated August 1998 
based on combat related experiences during the Gulf War.  The 
veteran was assigned a 50 percent evaluation, and the present 
appeal ensued.

Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders.  
See 38 C.F.R. §§ 4.125-4.132 (1996); see also 61 Fed. Reg. 
52695-52702 (1996).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant will apply, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  However, these regulations cannot be 
applied prior to their effective date, see Rhodan v. West, 12 
Vet. App. 55, 57 (1998).

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Under that criteria a 30 percent evaluation was warranted for 
PTSD when evidenced by definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms must result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  To warrant a 50 percent evaluation, the veteran 
must demonstrate that his ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  

To warrant a 70 percent evaluation, there must be a severe 
impairment of the veteran's ability to establish and maintain 
effective or favorable relationships with people.  The 
psychoneurotic symptoms must be of such a degree and 
persistence that the veteran's ability to obtain or retain 
employment is severely impaired.  A 100 percent evaluation 
may be assigned when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; or there must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought; or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran must be demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Looking to the evidence, a July 1998 VA examination showed 
the veteran as well nourished, strong looking, and casually 
dressed who demonstrated fair grooming and hygiene.  His 
speech was clear with fair ability to express himself, affect 
was sad and nervous, and overall mood seemed both depressed 
and irritable.  Orientation was appropriate, thinking was 
spontaneous, logical, and well organized.  The veteran's 
productivity was low and thought content was notable for 
paranoid ideation, preoccupation with events that occurred in 
the Persian Gulf, and feelings of worthlessness.  
Relationships with others seemed very poor with a low 
frequency of contact and a preference for being alone.  Self-
esteem was very low and the veteran reported moderate 
substance abuse problems.  His concentration was poor and 
memory was fair, but his reasoning skills indicate that 
thinking was primarily concrete.  Judgment seemed poor with 
decisions affected by his anger and willingness to resist 
authority.  The veteran's insight was poor and intellectual 
functioning was estimated to be in the average range.  The 
examination resulted in an Axis I diagnosis of PTSD, chronic.  
The veteran was assigned a Global Assessment of Functioning 
(GAF) evaluation of 36.

In December 1998, the veteran was referred for a PTSD 
evaluation.  The veteran presented as profoundly depressed 
and hesitant to speak.  He reported that his symptoms had 
worsened in the past two years.  The veteran has had four 
arrests for assault, but no convictions.  He reported only 
being able to keep employment for short periods as a laborer.  
Although he thought about suicide every day he made no 
attempts and indicated he had a range of plans but denied 
imminent suicidal risk at that time.  The veteran indicated 
that he becomes assertive when he feels threatened, which is 
all the time.  He constantly ruminates on combat and has 
nightmares of the Gulf War.  He explained being isolated and 
that immediate family members have rejected him because of 
his behavior.  This has made the veteran feel alone and 
rejected.  

After a review of the evidence of record, the Board finds 
that the veteran's PTSD symptoms more nearly approximate the 
criteria for a 100 percent rating under the old criteria.  
38 C.F.R. § 4.7.  The July 1998 VA examination and December 
1998 PTSD evaluation show that the veteran's symptomatology 
to be quite severe.  While certain symptoms listed under the 
criteria for a 100 percent rating under the old criteria 
(such as fantasy) may have been demonstrated, the Board 
interprets the comments of the examiner who conducted the 
July 1998 examination as a sufficient medical opinion that 
the veteran was not employable at that time due to his PTSD.  
Such a conclusion appears to be supported by a tendency 
toward outbursts of explosive anger and an apparent decrease 
in social contacts suggesting virtual isolation in the 
community.  Significantly, the medical examiner assigned a 
GAF score of 36 at the July 1998 VA examination.  The Global 
Assessment of Functioning (GAF) scale is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A score of 31-40 is 
indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  Based on the above and resolving all reasonable doubt 
in the veteran's favor, the Board is compelled to conclude 
that the veteran is demonstrably unable to obtain or retain 
employment and that a 100 percent rating under the old 
criteria is warranted.  


ORDER

The veteran's claims of entitlement to service connection for 
hearing loss and for tinnitus are not well-grounded.  To this 
extent, the appeal is denied.

Entitlement to 100 percent disability rating for PTSD is 
warranted.  To this extent, the appeal is granted.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

